Exhibit [ERNST & YOUNG Letterhead] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" in the Registration Statement (Form F-3) and related Prospectus of OceanFreight Inc. for the registration of its common shares, preferred share purchase rights, preferred shares, debt securities, warrants, purchase contracts and units, and to the incorporation by reference therein of our reports dated March 19, 2009, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of OceanFreight Inc., included in its Annual Report (Form 20-F) for the year ended December 31, 2008, filed with the Securities and Exchange Commission. /s/ Ernst & Young (Hellas) Certified Auditors Accountants S.A. January 11, 2010 Athens, Greece.
